U.S. Wealth Management 601 Congress Street Boston, MA 02210 (617) 572-0138 Fax: (617) 663-2196 E-Mail: aayanna@jhancock.com Name: Ariel Ayanna Title: Counsel March 17, 2015 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: John Hancock Municipal Securities Trust (the “Trust”), on behalf of: John Hancock Tax-Free Bond Fund (the “Fund”) File Nos. 033-32246; 811-05968 Ladies and Gentlemen: On behalf of the Trust, transmitted for filing, pursuant to Rule 497 under the Securities Act of 1933, are exhibits containing interactive data format risk/return summary information for the Fund. The interactive data files included as exhibits to this filing relate to the form of prospectus filed with the Securities and Exchange Commission on March 5, 2015 on behalf of the Funds pursuant to Rule 497(c) (Accession No. 0001133228-15-000784), which is incorporated by reference into this Rule 497 Document. If you have any questions or comments, please call me at (617) 572-0138. Sincerely, /s/ Ariel Ayanna Ariel Ayanna Assistant Secretary of the Trust Exhibit Index EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase Document EX-101.LAB XBRL Taxonomy Extension Labels Linkbase Document EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase Document
